Citation Nr: 1310969	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities.

2. Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976 and from December 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to an increased disability rating for traumatic injury, right knee with patellofemoral syndrome with residuals; entitlement to an increased disability rating for traumatic injury, left knee with patellofemoral syndrome with residuals; entitlement to service connection for a lumbar spine disability; and entitlement to a total disability rating based on individual unemployability due to service-connected disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to service-connected disabilities, was originally characterized on appeal as a claim for entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to service-connected right testes disability.  In order to better reflect the Veteran's contentions, the Board has re-characterized the issue as shown on the title page.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The competent evidence of record does not demonstrate that a foot disability is causally related to active military service or proximately due to or aggravated by service-connected knee disabilities.


CONCLUSION OF LAW

A foot disability was not incurred in or aggravated by active military service, may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by service-connected knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of the requisite notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In an April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also advised the Veteran of how VA assigns a disability rating and an effective date and the type of evidence which impacts such.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with respect to the issue decided herein.  All available service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was afforded VA examinations in May 2009 and March 2011 in conjunction with his claim for entitlement to service connection for a foot disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the May 2009 VA examiner did not review a specific service treatment record, the Board remanded the Veteran's claim in February 2011 for an additional VA examination.  Accordingly, the Veteran underwent additional VA examination in March 2011.  However, because the Board found the VA opinion was inadequate for purposes of determining service connection, the Veteran's claim was remanded in August 2012 for a supplemental opinion.  In pertinent part, the Board requested that the VA examiner provide an opinion as to whether the Veteran's pes planus and/or hallux valgus was causally or etiologically related to active military service or proximately due to or aggravated by his service-connected knee disabilities.  

As described in greater detail below, the Board finds that the subsequent August 2012 VA opinion, in conjunction with the May 2009 and March 2011 VA examination findings, are adequate for the purpose of determining service connection.  The record shows that the August 2012 VA examiner reviewed the Veteran's claims file, to include his relevant medical history and lay testimony, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the RO substantially complied with the remand directives with respect to the issue decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in active military, naval, or air service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

The Veteran asserts that he has a current foot disability related to his active military service.  First, the Veteran contends that his foot disability pre-existed service and was aggravated by his active military service.  Alternatively, he states that his foot disability had its onset in service and is related to his service-connected knee disabilities.   

A September 1974 report of medical history shows the Veteran denied a history of foot trouble, and a September 1974 medical examination reflects that the Veteran's feet were deemed normal upon entrance into service.  A March 1975 service treatment record demonstrates that the Veteran complained of soreness on the bottom of his feet.  A January 1976 medical examination indicates that the Veteran's feet were normal, and a report of medical history shows that a notation indicating the Veteran had a history of foot trouble was crossed out.  The Veteran denied a history of foot trouble on a December 1976 report of medical history, and the Veteran's feet were deemed normal in November 1977.

X-ray examination in April 2005 revealed plantar calcaneal spurring in the left foot with a mild hallux valgus deformity.  A January 2009 VA examination reflects that the Veteran was given gel heel cups for plantar fasciitis.  It was noted that the Veteran's deformities were sufficiently severe as to appear as mild charcot.  

In May 2009, the Veteran underwent VA examination in connection with his service connection claim for a foot disability.  The Veteran asserted that his foot pain began in service.  It was noted that the Veteran had not received any treatment for his feet until approximately one month prior to the May 2009 examination.  The Veteran reported symptoms of pain, weakness, stiffness, fatigability, lack of endurance, tenderness, instability, and painful motion.  The VA examiner reviewed the Veteran's claims file and found that there was no mention of foot problems at the time of entrance into service.  The VA examiner also noted that a recent podiatry note showed that the Veteran described chronic foot pain without a specific history of injury or onset.  A March 2009 X-ray examination of the right foot revealed flat foot with hallux valgus deformity.  There were cystic/sclerotic changes at the distal portion of the first metatarsal bone, most likely degenerative, unchanged.  There was also calcaneal spurring, unchanged, and no new bone or soft tissue abnormality.  X-ray examination of the left foot showed flat foot and hallux valgus deformity.  Stable lucencies were shown along the medial aspect of the distal portion of the first metatarsal bone, most likely degenerative.  There was calcaneal spurring and no acute bone or soft tissue abnormality.  The VA examiner diagnosed flat foot deformity and hallux valgus, first metatarsophalangeal joint deformity.  With respect to an etiological opinion, the VA examiner stated that there was no evidence of foot complaints in service and reported that the Veteran had indicated that he had not received treatment for foot problems until recently.  As a result, the VA examiner opined that she did not think it was at least as likely as not that the Veteran's foot condition was due to service, and she found it was not at least as likely as not that the Veteran's foot condition was due to his knees because a knee condition would not be expected to cause flat feet, bunions, or foot pain.  

Pursuant to the Board's February 2011 remand, the Veteran underwent additional VA examination in March 2011.  The Veteran reported that he began developing bilateral foot pain when doing margins in service in 1974 or 1975.  The VA examiner noted the March 1975 service treatment record documenting the Veteran's complaints of soreness on the bottom of his feet and cited the other pertinent service treatment records and VA treatment records of record.  On physical examination, the Veteran's gait was non-antalgic, and there was no painful motion, edema, instability, weakness, tenderness, abnormality, or scar.  There was evidence of hallux valgus bilaterally and pes planus but no evidence of pes cavus, malunion or nonunion of tarsal bones, or muscle atrophy.  The VA examiner diagnosed bilateral feet, mild pes planus and hallux valgus and opined that the condition was not caused by or the result of military service.  The VA examiner also found that the Veteran's condition was not aggravated or permanently worsened by any service-connected lower leg conditions.  With respect to a rationale for the opinions provided, the VA examiner stated that there was no in-service documentation of the diagnosed conditions or a chronic foot condition, and there was no medical record documenting a chronic foot condition within one year of military discharge.  The VA examiner opined that the Veteran's mild pes planus and hallux valgus were most likely the result of age-related degenerative change.  Further, the VA examiner also noted that there was no current, clinical objective evidence of a lower leg condition or deformity.  Finally, the VA examiner stated that there was no medical rationale that would support a causal relationship between a lower leg condition with no objective findings and pes planus or hallux valgus.

In August 2012, a VA examiner reviewed the Veteran's claims file, to include his VA treatment records, and diagnosed bilateral feet, mild pes planus and hallux valgus.  The VA examiner opined that the Veteran's condition was not caused by or the result of military service and was not secondary to, aggravated by, or permanently worsened by service-connected leg conditions, to include patellofemoral syndrome.  The VA examiner's rationale was that there was no in-service documentation of bilateral mild pes planus or hallux valgus and no in-service documentation of a chronic foot condition.  There was also no medical record documenting a chronic foot condition within one year of separation from service.  In addition, the VA examiner stated that mild pes planus and hallux valgus were most likely the result of age-related degenerative change.  Also, the VA examiner stated that based on the medical records, the Veteran's patellofemoral syndrome was mild and bilateral, and there was no medical rationale that would support a causal relationship between bilateral patellofemoral syndrome and pes planus or hallux valgus.

Preliminarily, the Board notes that the September 1974 medical examination indicates the Veteran's feet were deemed normal at the time of entry into active military service.  Furthermore, although the Veteran asserts that he had flat feet prior to active military service, the evidence does not demonstrate that the Veteran has the ability, knowledge, or experience to render competent diagnoses of a complex medical condition such as pes planus or hallux valgus.  The record does not contain clear and unmistakable evidence of a pre-existing foot disability, and therefore, the Veteran is presumed to have been in sound condition upon entrance into active military service.  Without evidence of a pre-existing disability, the issue of aggravation need not be further addressed.

With respect to direct service connection, the record demonstrates diagnoses of bilateral pes planus and hallux valgus during the pendency of the appeal, and as a result, the Board finds the Veteran has established a current disability for the purpose of service connection.

Concerning an in-service injury or disease, although the March 1975 service treatment record indicates the Veteran complained of foot problems, there is no further in-service documentation of any symptoms of, treatment for, or a diagnosis of a foot disability.  For the showing of a chronic disease or injury in service, there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  In light of the showing of calcaneal spurring of the left foot on VA x-ray examination in April 2005, and of the right foot on VA x-ray examination in March 2009, it is significant to note that when the fact of chronicity in service is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the first post-service medical evidence of record does not reveal any documentation of a foot disability until 2005, approximately 28 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Nevertheless, on VA examination in May 2009, the Veteran reported that he had had foot pain since service, although he had not received any treatment for his feet until one month prior to the May 2009 VA examination.  The Board finds that the Veteran is competent to report that he has experienced foot pain since service.  However, the Board does not find him to be credible as the evidence of record is contradictory in this regard.  Specifically, the Veteran denied a history of foot trouble on a December 1976 report of medical history, and the Veteran's feet were normal on examination in November 1977.  Consequently, the Board finds that the evidence of record does not support a finding of continuity of foot symptoms since service for service connection purposes.  

Furthermore, the competent and probative evidence of record does not support the finding that any current foot disability is causally related to active service.  Here, the Board affords the March 2011 and August 2012 VA opinions significant probative value with respect to a nexus between the Veteran's current foot disability and any in-service foot condition.  The evidence demonstrates that the VA examiners reviewed the Veteran's relevant medical history, to include his service treatment records and VA treatment records, and his lay testimony regarding his symptomatology during and after service.  The March 2011 VA examiner also completed a physical examination and other appropriate testing and provided an opinion as to the clinical findings.  In addition, the August 2012 VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both VA examiners found that the Veteran's current foot disability, to include pes planus and hallux valgus, was not caused by or the result of military service.  Rather, the Veteran's foot disability was deemed to be most likely the result of age-related degenerative change.  The VA examiners noted that although the March 1975 service treatment record showed the Veteran complained of foot problems, there was no further evidence of a chronic foot condition in service or within one year following separation from active military service.   

Alternatively, the Veteran asserts that his current foot disability is related to his service-connected knee disabilities.  As stated before, the evidence reflects that the Veteran has a current foot disability for the purpose of service connection.  The second element for entitlement to service connection on a secondary basis is that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Here, the Veteran is service-connected for traumatic injury, right knee with patellofemoral syndrome with residuals, and traumatic injury, left knee with patellofemoral syndrome with residuals.  With respect to whether the Veteran's current foot disability was either caused or aggravated by his service-connected knee disabilities, the Board affords the August 2012 VA opinion significant probative value.  Here, evidence demonstrates that the VA examiner reviewed the Veteran's past medical history, current diagnoses of record, and his reported symptomatology during and subsequent to service.  The VA examiner opined that the Veteran's current foot disability was most likely the result of age-related degenerative change and not due to or aggravated by his service-connected knee disabilities.  The VA examiner found it significant that the Veteran's bilateral patellofemoral syndrome was mild and opined that there was no medical rationale that would support a causal relationship between bilateral patellofemoral syndrome and pes planus or hallux valgus.  The Board also notes that the March 2009 VA examiner opined that it was not at least as likely as not that the Veteran's foot condition was due to his knees because a knee condition would not be expected to cause flat feet, bunions, or foot pain.  

Here, the competent medical evidence of record does not support a relationship between the Veteran's current foot disability and active military service, nor does it demonstrate that a current foot disability is proximately due to or aggravated by his service-connected knee disabilities.  Although the Veteran asserts that his current foot disability is related to service and his knee disabilities, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board finds that the relationship between a foot disability and active military service, as well as the relationship between a foot disability and knee disabilities, are complex medical findings which the Veteran, as a layman, is not competent to provide.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In this respect, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation of bilateral pes planus or hallux valgus.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a foot disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities, is denied.


REMAND

In a September 2012 statement, the Veteran asserted that VA should consider his current psychiatric disability other than PTSD as secondary to all of his service-connected disabilities, to include pseudofolliculitis barbae; traumatic injury, right knee with patellofemoral syndrome with residuals; traumatic injury, left knee with patellofemoral syndrome with residuals; and atrophy, right testes.  In light of this new theory of entitlement, the Board finds an additional VA examination is necessary for the purpose of determining service connection.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any psychiatric disability, other than PTSD, diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the Veteran's claims file, to include the service personnel records showing the Veteran had disciplinary problems during service, and with consideration of the Veteran's statements regarding his symptomatology, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disability was incurred in or due to active military service.  

In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability is proximately due to a service-connected disability, to include pseudofolliculitis barbae; traumatic injury, right knee with patellofemoral syndrome with residuals; traumatic injury, left knee with patellofemoral syndrome with residuals; and atrophy, right testes.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability is aggravated by a service-connected disability, to include pseudofolliculitis barbae; traumatic injury, right knee with patellofemoral syndrome with residuals; traumatic injury, left knee with patellofemoral syndrome with residuals; and atrophy, right testes.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.  

In providing the requested opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

2. After the development requested above has been completed, the RO should re-adjudicate the claim for entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


